Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Remarks
This Office Action fully acknowledges Applicant’s remarks filed on October 22nd, 2022.  Claims 52, 54-56, and 64-77 are pending.  Claims 1-51, 53, and 57-63 are canceled.  Claims 64-77 are newly added.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	1) Weight station configured to receive the pharmaceutical dosage from and to measure a weight of the pharmaceutical dosage form…as in cl. 52

2) An analysis module…for receiving a sample…and analyzing…as in cls. 52,77.




Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1) A weight sensor and equivalents thereof (pars. [0029,0101]).

2) UV Spectrophotometer or liquid chromatography system (pars. [0029,0083,0097,0102], for example, and equivalents thereof.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 52, 54, 55, and 64-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eppelmann et al. (USPN 4,879,917), hereafter Eppelmann, in view of Fernando (US 2010/0107752), Fernando et al. (USPN 6,727,480; which is incorporated by reference within Fernando ‘752), Muller et al. (US 2019/0046973), hereafter Muller, and Hagedorn (USPN 4,226,114).
Eppelmann discloses an apparatus for determining the active ingredient release from soluble pharmaceutical products (abstract).  Eppelmann discloses a system (including control unit 22, computer 46, and keyboard 6) that automatically loads, mixes and samples the test product, then cleans and dries the test vessel before repeating the process (abstract).  With regard to claim 52, Eppelmann discloses a sample feeder (dispenser) for receiving as claimed, a sample introduction module (magazine) in automated communication with the sample feeder for receiving as claimed (abstract).  Eppelmann further discloses at least one extraction system (see the various individual input/output fluid lines, and agitators within the vessels; fig. 2, for example) for extracting one or more ingredients of the pharmaceutical dosage, and Eppelman further discloses an analysis module configured to receive a sample containing the one or more ingredients extracted and to perform spectral or chemical analysis by way of device 45 (sample collector and spectral photometer as a spectrometry system as in cl. 77) in communication with said at least one extraction system as claimed.  With regard to claim 54, Eppelmann discloses a rail 21 as a vibratory track, as such rail is clearly to be subjected to vibrational forces and the claim does not include an additional structural element for actively imposing a vibrational force, for transferring a pharmaceutical dosage from the magazine introduction module to the at least one extraction system. With regard to claim 55, Eppelmann discloses a pump 40 coupled to the at least one extraction system.

With regard to claim 52, Eppelmann does not specifically disclose a weight station as claimed.
Fernando discloses a dissolution testing system with in-situ gravimetric volume measurement (abstract).  Fernando discloses a weight station configured to receive the pharmaceutical dosage and to measure a weight of the pharmaceutical dosage form (as given by the vessel mounting site with vessel for holding a pharmaceutical and with a weight sensor positioned thereat to measure the weight of the pharmaceutical therein, wherein such weight measurements may be made at any given time and/or on a continuous or frequent basis and may be utilized for any purpose useful for dissolution procedures, which includes accurately verifying that a desired amount of contents has in fact been added; pars. [0007,0008,0023,0026-0028], for example).
It would have been obvious to one of ordinary skill in the art to modify Eppelmann to include a weight station such as taught by Fernando in order to provide means for accurately verifying that a desired amount of contents has in fact been added to the vessels so as to improve accuracy of the downstream dissolution test and avoid carrying out processes with insufficient pharmaceutical or an assumed predetermined amount that has not actually been loaded.
Further, as discussed above, Eppelmann discloses a rail as a vibratory track for transferring a pharmaceutical dosage from the magazine introduction module to the at least one extraction system, and if this is not taken as providing vibratory track for transferring the pharmaceutical to the weight station as seen with the combination to Fernando, than it would have been an obvious to one of ordinary skill in the art the routine engineering to further include an additional vibratory track(s) for additional modules/devices as a connecting and conveyance means for ease of hands-free transporting of the pharmaceutical dosage to the weight station.


With regards to claims 52, Eppelmann does not specifically disclose that the extraction system comprises a heater configured to heat the fluid before entering the cell through the inlet port, and a first temperature sensor with a controller in communication therewith that is configured to receive the first temperature measurement and control the heater based on the received first temperature measurement.  Further, Eppelmann does not specifically disclose a second temperature sensor position in proximity to an outlet port of the cell and the controller being configured to receive the second temperature measurement and control the heater based on the first and second temperatures as in claim 52.

Muller discloses a flow cell for a dissolution test device (abstract). Muller discloses a cell having an inlet port (see port in the area of item 4 at the boundary of the beginning of the cell 1 that is downstream of heating coil 3 as in figs. 1&2, for example) configured to receive a fluid dissolving the ingredients of the dosage form, and a heating coil 3 configured to heat the fluid before entering the cell through the inlet port.  Muller discloses that it is desired to maintain the temperature of the sample cell to the test temperature for dissolving the specimen and to maintain temperature stability in the overall system (pars. [0007,0032], for example).
Fernando ‘480 (which is also incorporated by reference within the earlier-cited Fernando reference) discloses providing a temperature control system comprised of a controller in connection with a heater element and a temperature sensing element to provide temperature control to each of the vessels (abstract; lines 15-29, col. 1; lines 32-47, col. 2; lines 19-67, col. 9, figs. 3&10, for example).
Hagedorn discloses a dissolution apparatus in which a vessel having an inlet for the solvent is maintained at a constant temperature, as well as including an outlet to the vessel, wherein the outlet includes adjacently-located means for measuring the temperature of the solvent, and the device includes means for providing a supply of solvent maintained at a constant temperature (abstract; lines 4-14, col. 2, for example).
As discussed above, Muller provides a flow cell that pre-heats and circulates dissolution fluid through the flow cell, wherein the flow cell includes an inlet downstream of the heating coil, wherein the fluid is passed through the cell for dissolving the specimen, and ultimately exiting the flow cell at the top through the filter pack and outlet, and wherein Muller desires to provide temperature control of the sample cell and temperature stability to the system.

It would have been obvious to one of ordinary skill in the art to modify Eppelmann to include a heater configured to heat the fluid before entering the cell through the inlet port and comprising a first temperature sensor and controller in communication with the heater and first temperature sensor to control the heater based on the measured first temperature such as taught by Muller and Fernando ‘480 in order to provide for sufficiently and controllably pre-heating the dissolution fluid to the test temperature so as to allow for reaching a proper temperature before reaching the sample/dosage for proper dissolving of the dosage as desired and being able to automatically adjust back to the desired test temperature in automated fashion which allows for automatic handling of operational variations and adjustments from assay to assay and within assay procedures themselves, thereby enhancing the accuracy of the assay carried out.


It would have been obvious to one of ordinary skill in the art to modify Eppelmann to include a first temperature sensor positioned between the heater and the inlet port, and  a second temperature sensor positioned in proximity to the outlet of the cell and wherein the controller is configured to receive the second temperature measurement and control the heater based on the received first and second temperature measurements such as taught suggested by Muller/Fernando ‘480 and Hagedorn wherein application of first/second sensors at such positions of the cell (i.e. spanning the inlet/outlet as claimed) in connection with the controller for controlling the heater provides an obvious engineering modification wherein two principle data points are realized with respect to better maintain/adjust to the desired test temperature throughout sample cell.
Furthermore, as in claims 64-69, the above provided prior art additionally provides for a controller that is configured to control the heater based on a desired temperature in claim 64 (this is seen in Fernando,Fernando ‘480 with respect to controlling the temperature to a prescribed set point and as in Hagedorn with respect to maintaining at a constant temperature, i.e. adjusting positively or negatively back to the constant as a setpoint), and likewise as seen in claim 65 with respect to comparing the temperature data to the setpoint/desired temp.  Additionally, this is likewise seen in claim 66 as the controller is configured to control the heater based on a measured fluid temperature derived from the temperature data as seen in Muller/Fernando/Hagedorn.    Examiner notes that claim 66 does not further, particularly place the fluid sensors in a more particular position than that already provided in independent claims 52 and 70 (and wherein the prior art has been set forth, as discussed above, as providing an obvious modification to one of ordinary skill in the art for placing first/second sensors at such claimed positions) within the system wherein such positions provide for more accurately reflecting the measured fluid temperature as opposed to temperature data that may have other or more greater influences from other bodies or environments that are not from temperature readings of the fluid itself, nor does the claim provide to recite a particular type of sensor to delineate from the general discussion in the independent claim 52, nor does the claim provide particular operations carried out by the controller for positively deriving such measured fluid temperature in a manner.  Examiner provides this as feedback to potential applications to Applicant’s true intention by the claim.  Herein, the prior art provides commensurately arranged temperature sensors and coincident control operation therewith as in claim 66.  Further, claim 67 provides a recitation toward a statement wherein the combined prior art commensurately provides to disclose all of the positively claimed sensors and control of the heater based on the temperature data, wherein such derived measured fluid temperature is taken as an average of the first and second temperature measurements in as much as recited.  Examiner asserts that claim 67 does not impart or require particular control to the controller for carrying out the action of taking the temperature measurements at the first and second sensor and calculating an average thereof.   Examiner further notes that claim 52, from which claim 67 is dependent, only necessitates one of the first and second temperature sensors as being in communication with the controller. With regard to claims 68 and 69, this is likewise found in the prior art for those likewise reasons as discussed above and in cls. 65/66, and similarly with respect to claim 69 and those reasons as discussed above and in cls. 65/66.

Claim(s) 70-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eppelmann in view of Fernando ‘480, Muller, and Hagedorn.
Eppelmann, Fernando ‘480, Muller, and Hagedorn have been discussed above.
For those reasons as likewise discussed above, claims 70-77 are rejected under 35 USC 103, wherein newly-added claim 70 is a broader version of independent cl. 52 and does not rely on the secondary discussion of Fernando to the weight station provided in claim 52.
Additionally, new claim 77 is found in Eppelmann as previously discussed as in cl. 52 and shown with item 45 sample collector and spectral photometer as a spectrometry system as in cl. 77 (lines 37-40, col. 3, fig. 1, for example).
Further, for likewise reasons as discussed above in the rejection of independent claim 52 and dependent claims 64-69, dependent claims 71-76 are rejected over the combined prior art.


Claims 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eppelmann in view of Fernando, as applied above with respect to claims 52, 54, 55, and 64-69 and in further view of Carlson et al. (US 2004/0168529), hereafter Carlson.
Eppelmann/Fernando/Fernando ‘480/Muller/ Hagedorn not specifically disclose a filter coupled to the pump as in claim 56.
Carlson discloses a system for dissolution testing, which includes a robot arm within the automated liquid handling system for transferring the sample from an introduction portion to a feeder portion (pars. [0024,0070,0096,0097,0100,0104,0147], figs., for example).  Carlson further discloses an in-line filter in the flow path allowing for filtering of the sampled aliquot during withdrawal of the aliquot, as well as providing filtering before or after sampling, and such filtering provides benefits for evaluating the dissolution profile of a sample material in dispersion so that undissolved sample materials can be retained in the solution rather than included in the sample aliquot.  Carlson further discloses a sample manager (which constitutes sampling lines/sampling valves connected to the filter(s) for subsampling) coupled to said filter for receiving filtered samples therefrom, and an analysis module (analytical module 34, which includes in communication with the sample manager for any one of spectral and chemical analysis (pars. [0100,0134,0135], for example).
It would have been obvious to one of ordinary skill in the art to modify Eppelmann/Fernando/Fernando ‘480/Muller/Hagedorn to include a filter coupled to the pump for receiving said extracted one or more dosage forms such as taught by Carlson in order to provide for allowing to evaluate the dissolution profile of a sample material in dispersion so that undissolved sample materials can be retained rather than included in the sample aliquot.


Response to Arguments
	Applicant's arguments filed October 20th, 2022 have been fully considered but they are not persuasive.
With regards to claims 52 and 54-56 (as well as newly added claims 70-77), Applicant asserts that the prior art of Eppelmann, Fernando, Fernando ‘480, Muller, and Hagedorn do not disclose or suggest the combination of two temperature sensors as recited in independent claims 52 and 70.
Examiner maintains that the combined prior art, as discussed above, provides an obvious teaching to one of ordinary skill in the art to providing a first temperature sensor between the heater and the inlet port and a second temperature sensor in proximity of an outlet port of the cell for measuring the fluid before and after exiting the cell, respectively.
This is seen as Muller discloses the architecture to the flow cell with its inlet, outlet and a sample cell therebetween wherein the dissolution solvent is heated by a heater prior to the sample cell and it is desired to maintain the temperature of the sample cell to the test temperature for dissolving the specimen and maintain temperature stability to the system.
Further, Fernando ‘480 discloses providing a temperature control system comprised of a controller in connection with a heater element and a temperature sensing element to provide temperature control to each of the vessels, which provides disclosure to the control aspect of controlling the temperature to the vessels (sample cell) by way of the heater and based on temperature data from a sensor to a prescribed temperature.
Additionally, Hagedorn discloses a dissolution apparatus in which a vessel having an inlet for the solvent is maintained at a constant temperature, as well as including an outlet to the vessel, wherein the outlet includes adjacently-located means for measuring the temperature of the solvent, and the device includes means for providing a supply of solvent maintained at a constant temperature.  By this, Hagedorn provides disclosure to temperature control wherein both temperature at the inlet and the outlet of the vessel are of interest, but does not explicitly disclose a temperature sensor at the inlet.
By this, Examiner maintains that it would have been obvious to one of ordinary skill in the art to modify Eppelmann by the above-described prior art to include a first temperature sensor positioned between the heater and the inlet port, and  a second temperature sensor positioned in proximity to the outlet of the cell and wherein the controller is configured to receive the second temperature measurement and control the heater based on the received first and second temperature measurements such as taught suggested by Muller/Fernando ‘480 and Hagedorn wherein application of first/second sensors at such positions of the cell (i.e. between the heater and the inlet port and in proximity of the outlet as claimed) in connection with the controller for controlling the heater provides an obvious engineering modification wherein two principle data points are realized with respect to better maintain/adjust to the desired test temperature throughout sample cell. 
 It can be clearly seen to one of ordinary skill from the above prior art that temperature data prior to the solvent being introduced into the sample cell and before exiting the sample cell are of interest as result effective variables to be sensed in maintaining proper temperature control for the desired dissolution process in the sample cell. 
Examiner further notes that Fernando is separately provided with respect to the weight station of claim 52.

The remaining dependent claims are maintained rejected over the cited prior art of record as there are no such deficiencies with respect to independent claim 52 and 77 (wherein newly-added independent claim 77 is a broader version of claim 52, which does not require the weight station).

Further, as discussed above, newly added claims 64-77 are rejected over the above cited prior art for those particular reasons discussed above in the body of the action.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798